868 F.2d 458
276 U.S.App.D.C. 129
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Raffaele IENNACO, Appellant.
No. 89-3011.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1989.

Before RUTH B. GINSBURG, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the memoranda filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's order filed January 3, 1989, denying appellant's motion to set conditions of release pending sentence, be affirmed.  Appellant has failed to prove by clear and convincing evidence that the conditions of release would guarantee his appearance at sentencing or that, if released upon those conditions, he would not pose a danger to the community.  See 18 U.S.C. Sec. 3143(a).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely request for rehearing.  See D.C.Cir.Rule 15.